Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin Wesley S (US Patent No. 2,599,705, hereby referred as Wesley) in view of Fumiaki et al. (JPS63131602, hereby referred as Fumiaki) and Puzella et al. (US 2015/0015453, hereby referred as Puzella).
Regarding claim 1, 
Wesley discloses;
A vehicular antenna device comprising (the antenna device of figure 5): 
a directional antenna which radiates radio waves in a predetermined direction (antenna 42. See Col. 1, lines 36-54); and 
a radio wave diffusion structure installed vertically above the directional antenna to reflect radio waves radiated upwards from the directional antenna in a lateral direction for omnidirectional spreading, wherein the radio wave diffusion structure has a reciprocal cone shape with a base facing upwards and an apex facing the directional antenna (radio wave diffusion structure 48 which has a reciprocal cone shape with apex facing antenna 42 and a base facing upward. The radio waves of the antenna 42 will be reflected by 48as shown in the figure. See Col. 1, lines 36-54 and Col. 3, line 45- Col. 4, line 5), 
where h is a vertical direction distance between an apex of the radio wave diffusion structure and the directional antenna satisfies Equation 2: 
[Equation 2]  

    PNG
    media_image1.png
    28
    100
    media_image1.png
    Greyscale
 
wherein d denotes a length of one side of the directional antenna, ƛ denotes a wavelength magnitude of radio waves radiated from the directional antenna, R denotes the constant radius of curvature of the radio wave diffusion structure, and П denotes a ratio of a circle's circumference to its diameter (the distance between apex of radio wave diffusion structure 48 and the directional antenna 42 satisfies the equation 2 above).  

Wesley does not disclose;
A lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the constant radius of curvature R satisfies Equation 1 when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 1]  
    PNG
    media_image2.png
    8
    68
    media_image2.png
    Greyscale
 ,
the directional antenna is an array antenna formed in a square panel shape and having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards, each of the plurality of unit antenna elements is a patch antenna.

However, Fumiaki teaches;
A lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the constant radius of curvature R satisfies Equation 1 when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 1]  
    PNG
    media_image2.png
    8
    68
    media_image2.png
    Greyscale
 (figure 1, the cone shape radio wave diffusion structure 25 with inwardly curved lateral surface 24).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the constant radius of curvature R satisfies Equation 1 when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 1]  
    PNG
    media_image2.png
    8
    68
    media_image2.png
    Greyscale
 , as taught by Fumiaki, into Wesley in order to substitute one known element for another to obtain predictable result which is to have a curved face is formed to be a shape where the angle of the ultrahigh frequency radiator of the tangent plane with respect to the prolonged line of the center axis is increased as the distance between said contact and the center axis prolonged line is increased. Thus, a microwave signal is reflected within a prescribed horizontal plane by the rotary curved face in 360° non-directivity and the attenuation of the microwave signal due to rain or snow is minimized.

Furthermore, Puzella teaches;
The directional antenna is an array antenna formed in a square panel shape and having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards, each of the plurality of unit antenna elements is a patch antenna (see figure 1, the plurality of patch antennas 15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the directional antenna is an array antenna formed in a square panel shape and having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards, each of the plurality of unit antenna elements is a patch antenna, as taught by Puzella, into Wesley as modified in order to provide an antenna with better characteristics such as gain and directionality. 

Regarding claim 6,
Wesley does not disclose;
A dome structure which covers a space above the directional antenna, and in which the radio wave diffusion structure is installed on an inner surface.
However, Fumiaki teaches (figure 1);
A dome structure which covers a space above the directional antenna (dome structure 20 above antenna 16), and in which the radio wave diffusion structure is installed on an inner surface (radio wave diffusion structure 25 installed on an inner surface of the dome 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate dome structure which covers a space above the directional antenna, and in which the radio wave diffusion structure is installed on an inner surface, as taught by Fumiaki, into Wesley in order to provide protection for the antenna and the radio wave diffusion structure.

Regarding claim 7,
Wesley does not disclose;
A base plate which is coupled to a lower surface of the directional antenna to support the directional antenna.

However, Fumiaki teaches (figure 1);
A base plate which is coupled to a lower surface of the directional antenna to support the directional antenna (base plate 12/13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate base plate which is coupled to a lower surface of the directional antenna to support the directional antenna, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure.

Regarding claim 8,
Wesley does not disclose;
Wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure.

However, Fumiaki teaches (figure 1);
Wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure (base plate 12/13 coupled to lower edge of the dome 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure.

Regarding claim 9,
Wesley does not disclose;
Wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle.

However, Fumiaki teaches (figure 1);
Wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle (base plate 12/13 includes coupling part 14 and coupled with a roof of a vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845